UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K/A CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 25, 2013 Commission File Number: 333-179321 GREAT EAST ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 46-0525801 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 173 Keith St., Suite 300 Warrenton, VA 20186 (Address of principal executive offices) Tel: 540-347-2212 Fax: 540-347-2291 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note As previously reported in the Current Report on Form 8-K filed by Great East Energy, Inc., a Delaware corporation (formerly Epsilon Corp., the “Company”) with the SEC on November 26, 2013, on November 25, 2013 the Company’s wholly-owned subsidiary Great East Energy, Inc., a Nevada corporation, completed the acquisition of 1,000 shares of equity capital of Synderal Services LTD, a corporation organized under the laws of the Republic of Cyprus ("SSL"), representing all issued and outstanding shares of SSL, for $1,250,000. SSL is engaged in the gas exploration and production business in Ukraine through its two wholly-owned subsidiaries, Limited Liability Company NPK-KONTAKT and Limited Liability Company LISPROMGAZ, each a legal entity formed under the laws of Ukraine. The Company is filing this Current Report on Form 8-K/A to include the financial statements of SSL. Item 9.01 Financial Statements and Exhibits. (a) Financial Statements of Business Acquired. The financial statements of SSL, NPK-KONTAKT and LISPROMGAZ are appended to this Current Report beginning on page F-1. 2 SYNDERAL SERVICES LTD Interim consolidated financial statements for the three and nine months ended September 30, 2013 F-1 SYNDERAL SERVICES LTD Interim consolidated financial statements for the three and nine months ended September 30, 2013 Contents Page INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2013 Consolidated and Combined Balance Sheet F-3 Consolidated Statement of Comprehensive Income F-4 Consolidated Statement of Cash Flows F-5 Consolidated Statement of Changes in Equity F-6 Notes to interim consolidated financial statements F-7 F-2 SYNDERAL SERVICES LTD Interim consolidated financial statements for the three and nine months ended September 30, 2013 CONSOLIDATED and COMBINED BALANCE SHEET (in USD, unless otherwise stated) Consolidated September 30, (audited) Combined December 31, ASSETS Current assets Cash Accounts receivable, net Investments Inventories, net Other current assets Deferred income tax assets Property, plant and equipment, net Deferred income tax assets TOTAL ASSETS LIABILITIES Current liabilities Loans received - Bank overdraft Accounts payable and accrued liabilities Taxes payable Notes issued - Asset retirement obligations TOTAL LIABILITIES EQUITY Common stock (authorized 1000 shares; €1 par value; 1000 shares issued at September 30, 2013 and December 30, 2012) Additional paid-in capital - Retained earnings Accumulated other comprehensive income ) ) TOTAL EQUITY TOTAL LIABILITIES AND EQUITY The information in the Notes to interim consolidated financial statements is an integral part of these statements. F-3 SYNDERAL SERVICES LTD Interim consolidated financial statements for the three and nine months ended September 30, 2013 CONSOLIDATED and COMBINEDSTATEMENT OF COMPREHENSIVE INCOME (in USD, unless otherwise stated) Three months ended Nine months ended Consolidated September 30, Combined September 30, Consolidated September 30, Combined September 30, REVENUES AND OTHER INCOME Gas sales Other sales Other income COSTS AND OTHER DEDUCTIONS Operating and maintenance expenses ) General and administrative expenses ) Depreciation, depletion and amortization ) Finance costs ) Income from sale of ERUs - - PROFIT (LOSS) BEFORE INCOME TAX ) ) Income tax income (expenses) NET PROFIT (LOSS) ) ) OTHER COMPREHENSIVE INCOME Foreign currency translation adjustment (1
